Citation Nr: 0103621	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for right knee 
disability, currently rated as 10 percent disabling. 

2.  Entitlement to a compensable initial rating for allergic 
rhinosinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from July 1978 to September 
1998.

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that established service 
connection for right knee ligament injury and for allergic 
rhinosinusitis.  The RO assigned a 10 percent evaluation for 
the right knee and a noncompensable evaluation for 
rhinosinusitis.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran and his spouse testified before an RO hearing 
officer in November 1999.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issues shown on page 1 to reflect the 
veteran's dissatisfaction with the initial ratings assigned 
by the RO.

In July 1999, the RO determined that claims for service 
connection for urinary tract injury and for recurrent 
bronchitis were not well grounded.  Because the law regarding 
well groundedness has changed recently, the Board refers this 
matter to the RO for appropriate action.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The right knee claim will be addressed in the REMAND portion 
of the decision.


FINDINGS OF FACT

1.  All relevant evidence for disposition of the claim has 
been obtained. 

2.  The veteran's allergic rhinosinusitis is manifested by 3 
to 4 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; polyps are not shown.


CONCLUSION OF LAW

The criteria for a 10 percent rating for allergic 
rhinosinusitis are met.  38 U.S.C.A. § 1155, 5107 (West 
1991); § 5107 (Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6513, 6522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran developed chronic sinusitis during active service 
for which he took antibiotics and decongestants.  An August 
1998 computerized tomography (CT) scan showed normal 
development of the sinuses with no evidence of air fluid 
level, mucosal thickening, opacification and any air cells, 
or bony reaction secondary to chronic infection.  The 
osteomeatal complexes were patent bilaterally.  The remaining 
bones, joints, and soft tissues were unremarkable.  

According to a November 1998 VA general medical examination 
report, the veteran reported continuing cough and sinusitis 
problems since active service.  On examination, his head, 
eyes, ears, nose, sinus passages mouth and throat all 
appeared to be normal.  X-rays showed hypoplastic frontal 
sinuses but did not show mucosal thickening or air fluid 
levels.  The diagnosis was recurrent sinusitis with chronic 
rhinitis and hypoplastic frontal sinuses.  

In July 1999, the RO established service connection for 
recurrent allergic rhinosinusitis and assigned a 
noncompensable rating under Diagnostic Code 6512 effective 
from October 1998.  

In the veteran's October 1999 substantive appeal, he reported 
that he took Allegra and Flonase for rhinitis. 

In November 1999, the veteran testified that an appointment 
with an ear, nose, and throat specialist at Tri-Care had been 
scheduled for December 1999.  He testified that he first 
noticed crusting, mucus flow, congestion while in Kuwait and 
that currently he had daily episodes of incapacitating 
sinusitis characterized by headaches, pain, and purulent 
discharge.  He reported constant post-nasal drip and 
occasional nosebleeds from blowing his nose.  He said that 
his symptoms were not seasonal, rather, that they were 
continuous.  He felt that Flonase helped loosen the mucous so 
that he could discharge it more easily.  He also reported 
that he got headaches when he did not clear his nose 
sufficiently. 

The veteran's spouse testified that his nose blowing, 
snorting, sniffling and coughing were noisy and affected 
their life-style. 

In January 2000, the RO received a private medical report 
from Associated Allergy Center that reflects that the veteran 
had been evaluated in December 1999.  The report notes that 
his turbinates were boggy and pale.  There was increased 
post-nasal drainage.  Pulmonary function test was normal.  
The diagnostic impressions were headaches of unknown 
etiology; allergic rhinitis with both seasonal and perennial 
components; allergic conjunctivitis; food allergies; and 
intermittent bronchospasm.  Allergy testing suggested 
sensitivity to animals, birds, pork, shellfish, caffeine and 
carbonated beverages. 

Womack Army Hospital outpatient treatment reports reflect 
ongoing treatment for allergic rhinitis during 1999 and 2000.  
During most of 1999 his rhinitis was described as stable and 
controlled on Flonase and Claritin or Allegra.  But in 
November 1999 he indicated he was ready to consult an 
allergist.  In January 2000 he was seen by the allergist, Dr. 
Kim, and gave a history of relatively constant allergic 
symptoms such as itching, sneezing, runny nose, congestion, 
and daily headaches.  He reported the condition was 
punctuated by sinus infections 3 to 4 times yearly, although 
the last episode had been in 1998.



II.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
and that VA's duty to assist the veteran has been fulfilled.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103, 5103A, 5107).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

The Board finds that veteran's rhinosinusitis is manifested 
by 3 to 4 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; polyps are not shown, and antibiotic therapy is not 
required.

Under 38 C.F.R. § 4.97, Diagnostic Code 6522 (2000), allergic 
or vasomotor rhinitis without polyps but with greater than 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side warrants 10 percent 
evaluation.  A 30 percent evaluation is warranted when there 
are polyps.  

Comparing the veteran's symptoms to the provisions of 
Diagnostic Code 6522, it is evident that the disorder does 
not approximate the criteria for a compensable evaluation as 
no obstruction of either nasal passage is shown.  However, 
the service-connected disorder is productive of other 
symptoms and for that reason other diagnostic codes must be 
considered.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6513 (2000), chronic 
maxillary sinusitis is rated under the general rating formula 
for sinusitis.  A 10 percent evaluation is warranted for one 
or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

Comparing the current symptoms to the criteria of Diagnostic 
Code 6513, the Board finds that the criteria for a 10 percent 
rating are approximated.  The evidence reflects symptomatic, 
but non-incapacitating, sinusitis that occurs 3 to 4 times 
per year, with continuing daily allergic symptoms of lesser 
severity and continuous allergy medication.  Whereas no 
history of surgery is shown, the criteria for a 50 percent 
rating are not approximated.  It appears that no other 
diagnostic code is applicable to this disorder.  

After considering all the evidence and testimony of record, 
the Board finds that the evidence favors a 10 percent rating 
for allergic rhinosinusitis.  Moreover, it appears that a 
staged rating will not be necessary, as the current level of 
disability has been shown to exist throughout the appeal 
period.  Fenderson, supra.

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the veteran is retired and the disability has not been 
shown to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

A 10 percent evaluation for allergic rhinosinusitis is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.



REMAND

The veteran reportedly injured his right knee while 
parachuting in the 1980s.  His service medical records reveal 
little about the injury, but do note complaint of knee pain 
after running.

According to a November 1998 VA general medical examiner, the 
veteran reported occasional popping out of the knee that had 
nearly caused him to fall.  The examiner noted a loose 
lateral collateral ligament, a loose anterior cruciate 
ligament and a positive drawer sign, which was felt to not 
indicate a completely ruptured anterior cruciate ligament.  
There was crepitus with extension and flexion of the right 
knee.  X-rays were negative.  The diagnosis was injury to the 
right knee with injury to lateral collateral and anterior 
cruciate ligaments.  Range of motion was not reported.

In July 1999, the RO established service connection for right 
knee ligament injury and assigned a 10 percent rating under 
Diagnostic Code 5257.  

The Board notes that the veteran has reported painful motion 
of the right knee; however, the November 1998 general medical 
examination report does not make any relevant finds such as 
range of motion with or without pain nor does the report 
address whether there is additional functional limitation due 
to such factors as functional loss due to weakness, 
fatigability, incoordination or pain on movement of the 
joint.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that a 
Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:


1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his November 1998 VA 
examination.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA 
evaluation of the right knee.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
in connection with this examination.  The 
examiner should review the claims file, 
examine the veteran and provide findings 
that take into account the veteran's 
complaint of right knee pain on motion or 
other use and his complaint of lateral 
instability.  The examiner is asked to 
comment on any additional functional 
limitation due to such factors as to 
weakness, fatigability, incoordination or 
pain on movement of the joint.  All 
examination findings along with complete 
rationale of opinions and conclusions 
should be set forth in a legible report.  

3.  Following the above development, the 
RO should undertake any additional 
development suggested by the examiner's 
findings and opinions, or lack thereof.  
If both instability and limitation of 
motion are shown, the RO should consider 
separate ratings consistent with 
VAOPGCPREC 23-27 (permitting separate 
evaluations for knee instability and 
limitation of motion), as well as the 
decision of the United States Court of 
Veterans Appeals in Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate 
problems arising from the same injury if 
they do not constitute the same 
disability or same manifestation under 38 
C.F.R. § 4.14). 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

